DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/14/2022.
Applicant's election with traverse of Group I in the reply filed on 2/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden, citing MPEP 803.  This is not found persuasive because this application is a national stage filed under 35 U.S.C. 371, and a requirement for lack of unity does not require a search burden.  Applicant’s arguments directed thereto are not relevant, as MPEP 803, and the requirement for establishing a search burden is not applicable to this application.   
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 11/25/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation “a ribbon angle of the heat exchange tube segments at the bend” is unclear.  It is unclear what a ribbon angle is, as an angle is defined by two intersecting lines or surfaces, and the claim does not clearly define how the “ribbon angle of the heat exchange tubes segments at the bend” is defined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang (CN104110977A).
	Regarding claim 1, Wang discloses a heat exchanger (Fig. 1-4 & annotated Fig. 2, 4a,4c, below, hereinafter Fig. A), comprising: a plurality of heat exchange tube segments (see 

    PNG
    media_image1.png
    697
    1042
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 2, 4(a), 4(c)

	Regarding claim 3, Wang discloses the limitations of claim 1, and Wang further discloses  the support (Fig. A) is secured (¶[0037]) to at least one heat exchange tube (Fig. A) segment of the plurality of heat exchange tube segments.
Regarding claim 4, Wang discloses the limitations of claim 1, and Wang further discloses
 the at least one support finger (Fig. A) extends orthogonally from the support base.
Regarding claim 5, Wang discloses the limitations of claim 1, and Wang further discloses the at least one support finger (Fig. A) extends from the support base at a finger angle equal to a ribbon angle of the heat exchange tube segments at the bend (the 90 angle of the finger/base, the 90 angle of the ribbon, relative to the orthogonal direction).
	Regarding claim 7, Wang discloses the limitations of claim 1, and Wang further discloses the bend is at a bend angle of 180 degrees (as gleaned from Fig. A, 3). 
Regarding claim 8, Wang discloses the limitations of claim 1, and Wang further discloses a first header (4) fluidly coupled to the plurality of heat exchange tube (Fig. A) segments at a first end of the plurality of heat exchange tube segments; and a second header (5) fluidly coupled to the plurality of heat exchange tube (Fig. A) segments as a second end of the plurality of heat exchange tube segments opposite the first end.
Regarding claim 9, Wang discloses the limitations of claim 8, and Wang further discloses
 the bend (Fig. A) is located substantially at a midpoint of the plurality of heat exchange tube (Fig. A) segments between the first end and the second end.


Regarding claim 11, Wang discloses the limitations of claim 1, and Wang further discloses the plurality of fins (Fig. A) are absent from the bend.
Regarding claim 12, Wang discloses the limitations of claim 1, and Wang further discloses the heat exchanger is substantially C-shaped (see shape thereof, Fig. A).
Regarding claim 13, Wang discloses the limitations of claim 1, and Wang further discloses the heat exchanger (Fig. A) is configured as one of a condenser or an evaporator of a vapor compression cycle (heat exchanger of Wang is capable of operating as a condenser or an evaporator of a vapor compression cycle).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN104110977A).
	Regarding claim 6, Wang teaches the limitations of claim 1, and Wang, in the embodiment of Fig. 1-4, does not teaches wherein the bend is one of an acute angle or an obtuse angle.   In a separate embodiment (see Fig. 6 (a)), Wang teaches wherein instead of a 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, to provided wherein the bend is one of an acute angle or an obtuse angle, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, Wang teaches such heat exchangers are well known to be provided with an angle, rather than parallel (¶[0049]), and the heat exchanger would operate as intended.  Further, one having ordinary skill in the art would appreciate the acute angle heat exchanger as seen in Fig. 6 (a) would provide for a different flow path and geometry than the parallel cores, and would select among known configurations for the heat exchanger geometry and flow path desired.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763